  Case 2:20-mc-00312-UA Document 1-2 Filed 11/17/20 Page 1 of 6 Page ID #:9




                                      www.alliance4creativity.com


Mr. Jan van Voorn                                                    15301 Ventura Blvd., Building E
Executive Vice President & Chief of Global                           Sherman Oaks, CA 91403
Content Protection,                                                  Phone: (818) 995-6600
Motion Picture Association, Inc.,                                    Email:
On Behalf of the Alliance for Creativity and                         Jan_vanVoorn@motionpictures.org
Entertainment

November 17, 2020

VIA EMAIL
legal@cloudflare.com; abuse+law@cloudflare.com
Justin Paine, Cloudflare, Inc.
101 Townsend Street Legal Department
San Francisco, CA 94107

        Re:       Notice of Websites Infringing Copyright in Works Owned by the ACE Members

Dear Mr. Paine:

I am writing on behalf of the Alliance for Creativity and Entertainment ("ACE").
ACE is a global coalition of leading content creators and on-demand entertainment services committed to
supporting the legal marketplace for video content and addressing the challenge of online piracy. ACE
includes some of the world's largest and most respected motion picture and television rights owners
including, among many others, Paramount Pictures Corporation, Sony Pictures Entertainment Inc.,
Universal City Studios LLC, Walt Disney Studios Motion Pictures, Warner Bros. Entertainment Inc., Amazon
Content Services LLC and Netflix Studios, LLC (together, the "ACE Members").
ACE is organized for the purpose of preventing and mitigating online theft of copyrighted films and
television programs, and undertakes initiatives to identify and take action against piracy threats to create
an online environment in which copyrighted film and television content is more secure and online content
theft can be addressed more effectively and efficiently.
The ACE Members, whether themselves or through subsidiaries and affiliates, own or are the exclusive
licensees of copyrights in a vast library of motion pictures and television programs (the “Copyrighted
Works").

We have determined that users of your system or network have infringed certain ACE Members’
Copyrighted Works via the Websites reference in the attached Exhibit A.
 Case 2:20-mc-00312-UA Document 1-2 Filed 11/17/20 Page 2 of 6 Page ID #:10




                                     www.alliance4creativity.com




Enclosed is a subpoena compliant with the Digital Millennium Copyright Act. The subpoena requires that
you provide information concerning the individuals offering infringing material described in the attached
notice. As is stated in the attached subpoena, you are required to disclose to the Motion Picture
Association, Inc. (on behalf of the ACE Members) information sufficient to identify the infringers. This
would include the individuals’ names, physical addresses, IP addresses, telephone numbers, e-mail
addresses, payment information, account updates and account history.
We are providing this notice based on our good faith belief that the use of motion pictures and television
programs owned by the ACE Members in the manner occurring via the websites identified below is not
authorized by the copyright owners, their agents, or the law. The information in this notification is
accurate and, under penalty of perjury, we are authorized to act on behalf of the ACE Members, which
own or control exclusive rights under copyright that are being infringed in the manner described herein.
This letter is without prejudice to the rights and remedies of the ACE Members, including to recover
damages and any other claims for relief, all of which are expressly reserved.

If you have any questions, please contact me at (818) 995-6600, or via email at
Jan_vanVoorn@motionpictures.org.
Very truly yours,




___________________
Jan van Voorn



Attachment and Enclosure
                                Case 2:20-mc-00312-UA Document 1-2 Filed 11/17/20 Page 3 of 6 Page ID #:11
                                                                        EXHIBIT A

Website              Sample 1 Infringing     Sample 1 Infringing URL                     Sample 2 Infringing Title   Sample 2 Infringing URL
                     Title
0123movie.net        Dolittle                https://ww4.0123movie.net/movie/dolitt      Beautiful Boy               https://ww4.0123movie.net/movie/beautif
                                             le-100331.html                                                          ul-boy-27433.html


0123movies.com       Frozen II               https://www9.0123movies.com/movies-         Beautiful Boy               https://www9.0123movies.com/movies-
                                             frozen-ii-2019-0123movies.html                                          beautiful-boy-2018-0123movies.html


123movies.net        Frozen II               http://123movies.net/watch/zGe0253x-        Beautiful Boy               http://123movies.net/watch/Xvjy6lnd-
                                             frozen-2.html                                                           beautiful-boy-2018.html


123moviesfree.com    Frozen II               http://www13.123moviesfree.com/watch        50 First Dates              http://www13.123moviesfree.com/watch/5
                                             /frozen-ii-2019-online-free-                                            0-first-dates-2004-online-free-
                                             123movies.html                                                          123movies.html
123movies-free.sc    Frozen II               https:// 123movies-free.sc/mov/frozen-ii-   Beautiful Boy               https:// 123movies-free.sc/mov/beautiful-
                                             2019/                                                                   boy-2018/


azm.to               Frozen II               https://azm.to/movie/frozen-ii              Beautiful Boy               https://azm.to/movie/beautiful-boy



cpasmal.info         Dolittle                https://wvw.cpasmal.info/5851-le-           Beautiful Boy               https://wvw.cpasmal.info/1364-my-
                                             voyage-du-dr-dolittle.html                                              beautiful-boy.html


ethor.net            Last Flag Flying        https://ethor.net/dp#/details.php?id=36     10 Cloverfield Lane         https://ethor.net/dp#/details.php?id=4398
                                             9300                                                                    90


eurostreaming.name   Grey’s Anatomy Season   https://eurostreaming.name/grey-s-          The Romanoffs Season 1      https://eurostreaming.name/the-
                     7 Episode 11            anatomy-episodi/                            Episode 1                   romanoffs/
                                 Case 2:20-mc-00312-UA Document 1-2 Filed 11/17/20 Page 4 of 6 Page ID #:12

Website               Sample 1 Infringing     Sample 1 Infringing URL                     Sample 2 Infringing Title   Sample 2 Infringing URL
                      Title
eurostreamingtv.com   Grey’s Anatomy Season   https://ww2.eurostreamingtv.com/greys-      The Romanoffs Season 1      https://ww2.eurostreamingtv.com/the-
                      7 Episode 11            anatomy-links/                              Episode 1                   romanoffs-1/


filmpalast.to         Dolittle                https://filmpalast.to/stream/dolittle-      Frozen II                   https://filmpalast.to/stream/die-eiskonigin-
                                              english                                                                 2


goldesel.to           Dolittle                https://goldesel.to/filme/x264/408600-      Beautiful Boy               https://goldesel.to/filme/1080p/392286-
                                              die-fantastische-reise-des-dr-dolittle-                                 beautiful-boy-2018-german-dl-1080p-
                                              2020-german-ld-bdrip-x264-prd                                           bluray-x264-encounters
hdfilme.cx            Frozen II               https://hdfilme.cx/filme1/die-eiskonigin-   Beautiful Boy               https://hdfilme.cx/filme1/beautiful-boy-
                                              2-13605-stream                                                          12550-stream


hdfull.io             Frozen II               https://hdfull.io/pelicula/frozen-ii        Beautiful Boy               https://hdfull.io/pelicula/beautiful-boy



hd-streams.org        Dolittle                https://hd-streams.org/movies/die-          Frozen II                   https://hd-streams.org/movies/die-
                                              fantastische-reise-des-dr-dolittle-2020                                 eiskonigin-2-2019


knaben.net            Beautiful Boy           https://knaben.net/s/keepgoing.php?url=     Frozen II                   https://knaben.net/s/keepgoing.php?url=/t
                                              /torrent/28186922/Beautiful.Boy.2018.H                                  orrent/36054941/Frozen.II.2019.1080p.Blu
                                              DRip.AC3.X264-CMRG                                                      Ray.x264.AAC5.1
magnetdl.com          Frozen II               https://www.magnetdl.com/file/4495427       Beautiful Boy               https://www.magnetdl.com/file/4062640/b
                                              /frozen-ii-2019.1080p.dsnp-.web-dl.hin-                                 eautiful.boy.2018.2160p.web-
                                              multi.aac.2.0.h264-telly/                                               rip.hdr.ddp5.1.hevc-ddr-ethd/
mejortorrentt.net     Frozen II               http://www.mejortorrentt.net/peli-          Dolittle                    http://www.mejortorrentt.net/peli-
                                              descargar-torrent-21774-Frozen-II.html                                  descargar-torrent-21906-Las-aventuras-del-
                                                                                                                      Doctor-Dolittle.html
movidy.co             Frozen II               https://movidy.co/peliculas/p330457-        Beautiful Boy               https://movidy.co/peliculas/p451915-ver-
                                              ver-frozen-2-online                                                     beautiful-boy-online
                                 Case 2:20-mc-00312-UA Document 1-2 Filed 11/17/20 Page 5 of 6 Page ID #:13

Website               Sample 1 Infringing     Sample 1 Infringing URL                     Sample 2 Infringing Title   Sample 2 Infringing URL
                      Title
pctmix.com            Frozen II               https://pctmix.com/descargar/peliculas-     Dolittle                    https://pctmix.com/descargar/peliculas-
                                              castellano/frozen-ii-2020-/blurayrip-ac3-                               castellano/las-aventuras-del-doctor-dolittle-
                                              5-1/pctnew-org                                                          2020-/blurayrip-ac3-5-1/
pelismart.com         Frozen II               https://pelismart.com/pelicula-frozen-2-    Beautiful Boy               https://pelismart.com/beautiful-boy-
                                              online/                                                                 siempre-seras-mi-hijo/


tekilaz.co            Frozen II               https://tekilaz.co/movies/frozen-ii-a1/     Beautiful Boy               https://tekilaz.co/movies/beautiful-boy-
                                                                                                                      siempre-seras-mi-hijo/


rarbgmirror.com       Frozen II               https://rarbgmirror.com/torrent/8rkf236     Beautiful Boy               https://rarbgmirror.com/torrent/z2toxrd



repelishd.tv          Frozen II               https://repelishd.tv/pelicula/frozen-2-     Beautiful Boy               https://repelishd.tv/pelicula/ver-beautiful-
                                              online-7kxrwa/                                                          boy-online-espanol/


seriesflix.to         Grey’s Anatomy Season   https://seriesflix.to/episodio/anatomia-    How to Get Away with        https://seriesflix.to/episodio/como-
                      7 Episode 11            de-grey-7x11/                               Murder: Season 5 Episode    defender-a-un-asesino-5x11-online-gratis/
                                                                                          11
tirexo.pro            Dolittle                https://www.tirexo.pro/films-               Beautiful Boy               https://www.tirexo.pro/films-
                                              gratuit/533243-le-voyage-du-dr-dolittle-                                gratuit/462729-my-beautiful-boy-WEB-
                                              WEB-DL%201080p-VOSTFR.html                                              DL%201080p-French.html
topstreamfilm.com     Frozen II               https://topstreamfilm.com/die-              Charlie's Angels (2019)     https://topstreamfilm.com/3-engel-fuer-
                                              eiskoenigin-2-stream-6                                                  charlie


torrentdownloads.me   Frozen II               https://www.torrentdownloads.me/torre       Beautiful Boy               https://www.torrentdownloads.me/torrent
                                              nt/1668932748/Frozen-II-2019-MULTI-                                     /1668848969/Beautiful-Boy-2018-1080p-
                                              BDRIP-1080p-X264-AAC-MINION                                             x264-%5BExYu-Subs%5D-mp4
vidcorn.tv            Frozen II               https://vidcorn.tv/pelicula/ver-frozen-2    Beautiful Boy               https://vidcorn.tv/pelicula/ver-beautiful-
                                                                                                                      boy
                             Case 2:20-mc-00312-UA Document 1-2 Filed 11/17/20 Page 6 of 6 Page ID #:14

Website              Sample 1 Infringing   Sample 1 Infringing URL                   Sample 2 Infringing Title   Sample 2 Infringing URL
                     Title
videospider.stream   Frozen II             https://videospider.stream/personal?key   Beautiful Boy               https://videospider.stream/personal?key=y
                                           =y6X31ZjijQuMHntX&video_id=tt452098                                   6X31ZjijQuMHntX&video_id=tt4520988
                                           8
vumoo.to             Frozen II             http://vumoo.to/movies/frozen-2-2019      Beautiful Boy               http://vumoo.to/movies/beautiful-boy-
                                                                                                                 2018


yesmovies.so         Frozen II             https://www1.yesmovies.so/film/frozen-    Beautiful Boy               https://www1.yesmovies.so/film/beautiful-
                                           ii/watching.html                                                      boy/watching.html


zone-annuaire.top    Frozen II             https://zone-                             Dolittle                    https:// zone-
                                           annuaire.top/?p=film&id=14970-la-reine-                               annuaire.top/?p=film&id=15820-le-voyage-
                                           des-neiges-II                                                         du-dr-dolittle
